                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


FEDERAL TRADE COMMISSION,

                        Plaintiff,
                                                              CIVIL ACTION
        v.                                                    NO. 20-2266

AMERICAN FUTURE SYSTEMS, INC., et
al.,

                        Defendants.


                                           ORDER

       AND NOW, this 30th day of April 2021, upon consideration of ICR Defendants’ Motion

to Dismiss Plaintiffs’ First Amended Complaint (Doc. No. 48), AFS Defendants’ Motion to

Dismiss Plaintiffs’ First Amended Complaint (Doc. No. 55), Joinder of ICR Defendants to AFS

Defendants’ Motion to Dismiss (Doc. No. 59), Plaintiffs’ Joint Response in Opposition to

Defendants’ Motions to Dismiss (Doc. No. 62), AFS Defendants’ Reply in Support of its Motion

to Dismiss (Doc. No. 66), Plaintiffs’ Joint Notice of Supplemental Authority (Doc. No. 71), ICR

Defendants’ Reply in Support of Their Motion to Dismiss (Doc. No. 73), AFS Defendants’

Response to Plaintiffs’ Joint Notice of Supplemental Authority (Doc. No. 74), and AFS

Defendants’ Notice of Supplemental Authority (Doc. No. 82), and in accordance with the Opinion

of the Court issued this day, it is ORDERED as follows:

       1.     ICR Defendants’ Motion to Dismiss Plaintiffs’ First Amended Complaint (Doc. No.

              48) is DENIED.

       2.     AFS Defendants’ Motion to Dismiss Plaintiffs’ First Amended Complaint (Doc. No.

              55) is DENIED.




                                              1
3.   Defendants shall file an answer to the First Amended Complaint by May 17, 2021.



                                        BY THE COURT:



                                        / s/ Joel H. S l om sky
                                        JOEL H. SLOMSKY, J.




                                    2
